DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/26/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-4 and 7-10 are pending in this application.  
	Claims 5-6 are cancelled.
	
Claims 1 and 9 are amended.

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.



Response to Arguments
Regarding Applicant’s Argument, filed 03/30/2021:	
(US PG. Pub. 2014/0288677 A1) reference explained in the body of rejection below.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jitkoff (US PG. Pub. 2015/0370447 A1) in view of Sato (US PG. Pub. 2014/0288677 A1).

	Referring to Claim 1, Jitkoff teaches an information processing device (See Jitkoff, Fig. 2, System 200) comprising:
at least one processor (See Jitkoff, Fig. 4, CPU 401) programmed to (See Jitkoff, Sect. [0052] lines 1-5, central processing unit 401 (also referred to as an electronic processor or CPU) for managing and processing data, and performing operations, consistent with the present disclosure. (CPU 401 may be implemented as one or more processors.):
control a display to display a first icon (See Jitkoff, Fig. 2, First Icon 220) for issuing an instruction to execute a first function (See Jitkoff, Sect. [0042] lines 5-8, User interface 201 may be a graphical user interface ( GUI), including one or more user interface elements (e.g., header 210, first icon 220, and second icon 230).);
control the display to display a second icon (See Jitkoff, Fig. 2, Second Icon 230) for issuing an instruction to execute a second function (See Jitkoff, Sect. [0042] lines 5-8, User interface 201 may be a graphical user interface ( GUI), including one or more user interface elements (e.g., header 210, first icon 220, and second icon 230).);
execute the first function (Ripple Simulation) in response to a first touch operation by a user (See Jitkoff, Sect. [0036] lines 25-28, When the user taps the touchscreen below the location of the square icon, the processor may select a swipe up animation to simulate a ripple extending outward from the touchscreen tap location);
execute the second function (Pull toward Simulation) in response to a second touch operation by the user (See Jitkoff, Sect. [0036] lines 28-30, a swipe down animation may be used to simulate a pull toward the tap location).

Sato fails to explicitly teach integrate the first function and the second function to generate a specific function in response to a third touch operation by the user, wherein the third touch operation includes (i) moving the first icon and second icon relatively closer to each other by a moving operation; or (ii) touching the first icon and the second icon, without moving them, by touching operations; and 
control the display to display a specific icon for issuing an instruction to execute the specific function.

However, Sato teaches teach integrate the first function and the second function to generate a specific function in response to a third touch operation by the user, wherein the third touch operation includes (i) moving the first icon and second icon relatively closer to each other by a moving operation; or (ii) touching the first icon and (See Sato, Figs. 5A, 5D, Sect. [0063], [0070], The integrating operation is, for example, a drag-and-drop operation performed on the icons 120.  That is, a user moves a finger while holding it on one of the icons 120 so as to move and superpose the icon 120 on another icon 120, and then releases the finger.  When this operation is received by the receiving section 202, the controller 4 determines that an integrating operation for integrating plural items of linkup information has been performed…Linkup information associated with an icon to be dragged will be referred to as "first linkup information, and linkup information associated with an icon in which a dragged icon is dropped will be referred to as "second linkup information.  In this example, the linkup information associated with the scan and upload function shown in FIG. 5D is first linkup information, and the linkup information associated with the scan and print function shown in FIG. 5A is second linkup information); and 
control the display to display a specific icon for issuing an instruction to execute the specific function (See Sato, Fig. 9, Sect. [0098], FIG. 9 illustrates an icon associated with linkup-information integrating information.  In this example, an icon 126 associated with a scan-and-upload-and-print function is displayed.  When a user places a document on a document table and taps the icon 126, a screen for inputting or selecting an upload destination is displayed.  When the user inputs or selects an upload destination and presses the start key of the keypad 150, processing is started in accordance with the linkup-information integrating information shown in FIG. 8D.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate teach integrate the first function and the second function to generate a specific function in response to a third touch operation by the user, wherein the third touch operation includes (i) moving the first icon and second icon relatively closer to each other by a moving operation; or (ii) touching the first icon and the second icon, without moving them, by touching operations; and 
control the display to display a specific icon for issuing an instruction to execute the specific function. The motivation for doing so would have been to provide a control 
device for an electronic apparatus, including: a memory that stores therein linkup information and image data which indicates an operator unique to the linkup information in association with each other, the linkup information indicating plural functions of the electronic apparatus, a linking order of the plural functions, and parameter values which are individually set for the plural functions and are used when processing is executed by using the plural functions in the linking order (See Sect. [0005] of the Sato reference).  Therefore, it would have been obvious to combine Jitkoff in view of Sato to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Jitkoff in view of Sato teaches the information processing device (See Jitkoff, Fig. 2, System 200) according to Claim 1, 
wherein the first function and the second function include processing contents that are common to both the first function and the second function (See Jitkoff, Sect. [0036] lines 22-30, a square icon displayed on a touchscreen may have multiple animations, such as a swipe up, swipe down, swipe left, and swipe right. When the user taps the touchscreen below the location of the square icon, the processor may select a swipe up animation to simulate a ripple extending outward from the touchscreen tap location and a swipe down animation may be used to simulate a pull toward the tap location), and 
wherein, the at least one processor is programmed so that, in executing the specific function, the first function and the second function are executed such that the processing contents common to both the first function and the second function are not executed redundantly (See Jitkoff, Sect. [0037], An interface may be provided to allow the user to create effects controlling the type of animations used for the user interface elements and timing of the animations based on distance to the input location, the relative direction of the input location, and the type of user interface element. For example, a user may specify that all text fields fade up at a fixed time after an input, while icons may perform an animation extending outward from the input location, timed in a linear delay, to create a ripple).

	Referring to Claim 3, the combination of Jitkoff in view of Sato teaches the information processing device (See Jitkoff, Fig. 2, System 200) according to Claim 2, wherein the at least one processor (See Jitkoff, Fig. 4, CPU 401) is configured to:
restrict generation of the specific function based on the third touch operation in a case where there is no sameness between set values of the first and second functions for a setting item relating to at least one of the processing contents that are common to the first function and the second function (See Jitkoff, Fig. 3B, Sect. [0048], FIG. 3B depicts an example second diagram of a cascaded animation in user interface 201. First icon centroid 221 of first icon 220 may be located at second event distance 301B. Because all points along second event distance 301B are equidistant, the processor may generate instructions to animate all user interface elements located at second event distance 301B at the same time, including, for example, animated first icon 220A. Because all points along second event distance 301 B are located farther from input location 203 than first event distance 301A, the processor may generate instructions to animate user interface elements along second event distance 301B after the user interface elements along first event distance 301A, for example.).

	Referring to Claim 4, the combination of Jitkoff in view of Sato teaches the information processing device (See Jitkoff, Fig. 2, System 200) according to Claim 3, 
wherein in a case where generation of the specific function is restricted, the at least one processor is programmed to control the display to display the set values such that the set values are able to be changed (See Jitkoff, Sect. [0038], system default settings or user preferences may flag specific user interface element, a type of user interface elements, or a group of user interface elements, indicating that the processor should not animate them (e.g., they are exceptions to the user interface element animations). For example, a user may find a particular icon animation displeasing. The user may enter a flag in system preferences for the particular user interface element.).
Referring to Claim 7, the combination of Jitkoff in view of Sato teaches the information processing device (See Jitkoff, Fig. 2, System 200) according to Claim 5, wherein the at least one processor (See Jitkoff, Fig. 4, CPU 401) is programmed to(See Jitkoff, Sect. [0052] lines 1-5, central processing unit 401 (also referred to as an electronic processor or CPU) for managing and processing data, and performing operations, consistent with the present disclosure. (CPU 401 may be implemented as one or more processors.):
receive a switching instruction as to whether or not to enable integrating the first and second functions (See Jitkoff, Sect. [0043], Each user interface element may have a center or centroid (e.g., header centroid 211, first icon centroid 221, and second icon centroid 231). The coordinates of the centroid of a user interface element may represent the location of the user interface element, such as the user interface element location used in the steps of process 100 described above. The centroid may be calculated by the processor or self-determined by the properties of the user interface element. For example, header 210 may include a list of properties that may include the coordinates of the centroid of the header. Other non-centroid coordinates may be used as the location of the user interface element for purposes of the processes and features described.).
	
Referring to Claim 8, the combination of Jitkoff in view of Sato teaches the information processing device (See Jitkoff, Fig. 2, System 200) according to Claim 1, 
wherein the at least one processor is programmed to control the display such that the first icon and the second icon (See Jitkoff, Fig. 2, First icon 220 and second icon 230, Sect. [0045] lines 1-3, step 106 of FIG. 1, the processor may identify header centroid 210, first icon 220, and second icon 230 as user interface elements displayed in user interface 201), which issue instructions for executing functions that are able to be integrated, are displayed in a highlighted manner compared to a third icon for issuing an instruction to execute a process that is not able to be integrated with other processes (See Jitkoff, Fig. 1, Step 104, Sect. [0027] lines 12-19, the processor may correlate a particular location in a user interface with the input. The input may not have an inherent location. For example, the input may include the user pressing the "A" key on a keyboard. The user interface may interpret "A" as being a shortcut for a particular application or the user interface may highlight an icon corresponding to a program or file starting with the letter "A." The processor may determine the location to be a center or centroid of the icon.).
	
Referring to Claim 9, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Jitkoff, Fig. 4, CPU 401, Sect. [0052], system 400 includes  central processing unit 401 (also referred to as an electronic processor or CPU) for managing and processing data, and performing operations, consistent with the present disclosure. (CPU 401 may be implemented as one or more processors.) System 400 may also include storage device 403. Storage device 403 may comprise optical, magnetic, signal, and/or any other type of storage device.).
	
Referring to Claim 10, the combination of Jitkoff in view of Sato teaches the non-transitory computer readable medium (See Jitkoff, Fig. 4, CPU 401) according to claim 9, wherein the process further comprises controlling the display so that at least one of the first icon and second icon are not displayed when the specific icon is displayed (See Jitkoff, Sect. [0031] lines 4-7, When the user interface element is no longer displayed, it may be removed from the register of user interface elements. These actions may be performed by the processor, the user interface, or the user interface element itself.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677